          Case 3:19-cv-01999-VLB Document 11 Filed 01/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 JAMES EVERETT SHELTON, individually                    Case No. 3:19-cv-01999-VLB
 and on behalf of a class of all persons and
 entities similarly situated,                           Honorable Judge Vanessa L. Bryant

                        Plaintiff,

         v.

 REALGY, LLC,

                        Defendants.


                    UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendant, Realgy, LLC (“Realgy”), through its undersigned counsel, hereby respectfully

moves for a 21-day extension of time, up to and including February 19, 2020 to answer or

otherwise respond to Plaintiff’s class action complaint. The undersigned was recently retained to

file an appearance in this case and is unable to review the file to formulate a response in the limited

time allowed before a response is due. Additional time is required to investigate the allegations of

the complaint. The undersigned acknowledges that this motion is not timely pursuant to Local Rule

7(b)(3) and apologizes to the Court for the inability to comply with the Rule under the

circumstances.

       The undersigned has, through referring counsel, inquired of the Plaintiff and reports that

the Plaintiff consents to this extension. Therefore, the undersigned respectfully requests the Court

grant this Motion and extend Realgy’s responsive pleading deadline to February 19, 2020.
         Case 3:19-cv-01999-VLB Document 11 Filed 01/28/20 Page 2 of 3



DATED:       January 28, 2020.


                                    /s/Garrett A. Denniston (ct27140)
                                    Marisa A. Bellair, Esq.
                                    Garrett A. Denniston, Esq.
                                    Lynch Traub Keefe & Errante
                                    52 Trumbull Street
                                    New Haven, CT 06510
                                    Email: mbellair@ltke.com
                                    Email: gdenniston@ltke.com
                                    Telephone: (203)787-0275
                                    Fax: (203-401-3343

                                    Counsel for Defendant Realgy, LLC




                                       2
          Case 3:19-cv-01999-VLB Document 11 Filed 01/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, I filed the foregoing document using the Court’s

CM/ECF system, which will send a notice of electronic filing to all parties of record.


                                             By:     /s/Garrett A. Denniston (ct27140)
                                                     Marisa A. Bellair, Esq.
                                                     Garrett A. Denniston, Esq




                                                3
